Citation Nr: 1311752	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left tibia fracture and/or to residuals, left ankle pain due to traction pinning.

3.  Entitlement to an increased evaluation for residuals of a left tibia fracture, currently evaluated as 20 percent disabling.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for emphysema.

5.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to May 1985.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) and a January 2011 Board remand.

Preliminarily, the Board finds that it has jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability (TDIU), and that that issue is on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, although TDIU was most recently denied in a 2004 rating decision, the Veteran stated at his April 2011 VA knee examination that he was in receipt of Social Security benefits due to multiple disabilities, but had stopped working after his knee arthroscopy.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue as it is part and parcel of the increased rating claim. 

The issue of entitlement to a temporary total rating for convalescence appears to have been raised by statements received in July 2004, February 2005, and September 2005.  In an August 2005 submission, the Veteran also raised the issue of entitlement to an effective date prior to December 9, 2002, for the award of a 10 percent rating for residuals of a left tibia fracture.  The 2011 VA examination raised the issue of entitlement to service connection for bilateral tinnitus.  These three issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

First, regarding each of the claims on appeal, remand is required to obtain Social Security Administration (SSA) records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  The duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  This includes relevant Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  At the April 2011 VA examination, the Veteran reported that he was in receipt of Social Security benefits based on multiple disabilities beginning in 2008.  The RO has not attempted to obtain these records.  Accordingly, remand is required to obtain the SSA records.

Second, regarding the claims for service connection and the claim to reopen, remand is required to attempt to obtain VA medical records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  In a February 2011 submission, the Veteran stated that he had been seen by several private medical providers and at VA medical facilities in Seattle, Washington, and Walla Walla, Washington.  In a May 2011 Report of Contact the Veteran clarified that the private medical providers did not treat him for the conditions on appeal.  No such clarification, however, was made regarding the VA treatment.  Those records are not associated with the claims file and it does not appear that the AMC attempted to obtain the records.  Remand is thus required to attempt to obtain these potentially relevant records.

Third, the claim for service connection for bilateral hearing loss must be remanded for an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hearing loss during service is not required for a grant of service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, all that is required is an in-service event or injury, such as acoustic noise exposure.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the Veteran provided testimony that he was an infantryman during active duty and was routinely exposed to hazardous noise.  The 2011 VA examiner provided an opinion that the hearing loss was not incurred in or aggravated by service, noting only that the separation hearing examination was within normal limits.  In providing a positive opinion regarding tinnitus, the examiner noted the Veteran's history of military noise exposure with inconsistent hearing protection and lack of occupational and recreational noise exposure.  The examiner did not address these factors in providing the hearing loss opinion.  The Board thus finds the opinion inadequate and that an addendum opinion must be obtained.  

Fourth, the claim for service connection for a right knee disorder must be remanded for an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  An adequate etiology opinion requires a reasoned medical explanation; a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, an examiner cannot ignore relevant lay statements in providing an opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  Here an April 2011 VA examination was provided.  The examiner concluded that the right knee disorder was not incurred in service, did not have onset within one year of discharge, and was not caused or aggravated by the left knee tibia fracture.  The examiner noted that there were only three in-service visits related to the Veteran's right knee and that there was no objective documentation of any right chronic knee disorder.  It is unclear if the examiner meant that there was no right knee diagnosis during service or thereafter.  If the examiner meant during service, then he was requiring objective documentation during service, thus rendering the opinion inadequate.  If he meant after service, then he was ignoring the diagnoses of record, including right knee degenerative joint disease and possible patellofemoral stress syndrome, and thus did not appear to fully review the claims file, also rendering the opinion inadequate.  Moreover, regarding the secondary service connection opinion, the examiner provided no supporting rationale for his opinion and did not address secondary service connection in relation to the service-connected left ankle disability.  Thus, both opinions are inadequate.  Although only addendum opinions are required, because the left knee disability is remanded for examination, a right knee examination will also be conducted.  

Fifth, while on remand the Veteran should be afforded an additional left knee examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2012).  Here, the most recent left knee examination is currently almost two years old.  Because the left knee claim is remanded to attempt to obtain records, an additional examination to ascertain the current severity of the service-connected disability is required.  Accordingly, an appropriate examination must be provided. 

Sixth, and finally, the claim of entitlement to TDIU is inextricably intertwined with the other claims on appeal and is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issues of entitlement to service connection and for an increased evaluation would impact the TDIU issue as a grant of service connection or an increased evaluation would affect the Veteran's potential entitlement to schedular TDIU.  Thus, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding his TDIU claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

3.  Contact the Seattle, Washington, and Walla Walla, Washington VA medical facilities and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include records from 1986 and 1987.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's right knee disorder from an appropriate VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  If the examiner finds that an examination is required, one must be provided.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's right knee degenerative joint disease, possible patellofemoral stress syndrome, and any other diagnosed disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee and left ankle disabilities, alone and/or in concert, caused or aggravated each diagnosed right knee disorder.  The examiner must also specifically address the Veteran's STRs showing right knee treatment, including that he was treated for complaints of pain and tenderness in the right knee of one-year's duration.  X-rays taken at that time showed no significant abnormalities. 

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his bilateral hearing loss from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  If the examiner finds that an examination is required, one must be provided.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused or aggravated by military service.  The examiner must specifically address the Veteran's in-service noise exposure and his reports of longstanding hearing difficulty.  The examiner must also address the December 1984 service treatment record reflecting daily exposure to impulse noise, the audiograms contained in the service treatment records, and the 2005 and 2011 VA examination reports.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  

6.  After the above-requested opinions and/or examinations are obtained and the reports associated with the claims file, provide the Veteran with an examination by an appropriate examiner with vocational rehabilitation experience or training.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must provide an opinion regarding whether the Veteran is precluded, by reason only of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by nonservice-connected disabilities.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the opinion and/or examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



